Title: To Thomas Jefferson from Timothy Bloodworth, 17 January 1804
From: Bloodworth, Timothy
To: Jefferson, Thomas


               
                  Dear Sir 
                  Wilmington January 17th 1804.
               
               Will you be pleasd to indulge me with the freedom of a friendly Address. the Circumstance that gives rise to this request, I hope will in som Measure Apolegise for the liberty I have taken, to divert Youre attention from the great National concearns that occupy Youre Minde, in the period of the Sessions. it has been my constant, & Unremitted endeavours, to reconcile Youre inviterate Enemies to Youre Administration. firmly Believing that all Youre Measures, were pointed to the Happiness of Youre Country, divested of Sinister Views, & such has been the wisdom, & success, of Youre Measures, that Many of Youre opposers appear wiling to becom Advocates for Youre Continuance in office. among the Number of these candid proselites, I am happy to acquaint You of General Benjamin Smith, a Gentleman of effluence, Respectability, & considerable influence, who setts out tomorrow for Washington City, in order to settle the Business of the fortification begun in this place. if it should be Your pleasure to favor him with Marks of attention, I am persuaded it will confirm his attachment to Youre Person, & Administration, & if so, it will be a Means of dividing the opposition (which has been formidable in this place) & render the conquest of Republicanism More Compleat, as his Example will have a powerfull Influence on all his Adherants. I submit the subject to Youre superior information, & beg pardon for calling Youre attention to a subject so far beneath Youre Notis. An earnest desire to promote the happiness of my Country, which will in a great Measure be effected by Youre Continuance in office, has given Birth to the Measure. Not that I suppose a thousand Enemies could shake Youre Popularity, Yet the more Numerous the friends on this Occation, the less Arduous the conflict, & the Conquest will be more Compleat. I have observed with pleasure, that several persons who was against Youre Election, by passing through that City, & hearing Youre Charecter, & observing youre Conduct, have returnd Advocates for Youre Administration, & I fondly hope, it will be the case with Mr: Smith, & should this be the case, I am wel persuaded that no small Number will be Added to the Republican Interest in this District, that has heretofore laboured against the weight of Charecter, & the Influence of the Long robe, boath from the Barr, & the Pulpet.
               Permit me to acquaint You that the fortification is in danger of being much Injured by the high tides, washing away the sand near the foundation of the works. much Labor has been bestow’d on the fortification, but whether or not, it would be Advisable to finish the fort, is not for me to determine.
               That you may live in the enjoyment of perfect Health, & Continue to be, as You have been, a Blessing to Youre Country, is the Ardent Desire, of Dear Sir, Youre obedient Humble Servant, under Lasting obligations.
               
                  Timothy Bloodworth 
               
            